DETAILED ACTION
Response to Amendment
The amendment filed 04/27/2022 has been entered. Applicant’s amendments to the specification and claims have overcome every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 02/15/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Birnbach (US 20080045929 A1).
Regarding claim 1, Birnbach teaches a medical device position notification system comprising: a medical device (72), wherein at least a portion of the medical device is configured to be inserted into a patient's body (par. 0061); and a negative pressure device (60; fig. 5), wherein the negative pressure device is configured to provide information relating to a position of the medical device in the patient's body (Birnbach discloses a medical device and a negative pressure device as structurally claimed; therefore the device taught by Birnbach is considered capable of providing the disclosed function of providing information relating to the position of the medical device in the patient’s body), wherein the negative pressure device is coupled directly to the medical device via a connector (connector 74, located on the proximal end of 72, is configured to connect with connection point 68 on syringe 60; figs. 5-6, par. 0061).
Regarding claim 5, Birnbach further teaches the negative pressure device comprises a syringe (60; fig. 5), wherein the syringe comprises a plunger (64) and a syringe body (62).
Regarding claim 6, Birnbach further teaches the plunger comprises an original location within the syringe body, wherein the original location is the location of the plunger in the syringe body prior to retraction, wherein when the plunger is retracted within the syringe body and does not return to its original position within the syringe body, the medical device is in the trachea or the respiratory tract of the patient's body (Birnbach discloses the medical device of claim 1; therefore the plunger of the device taught by Birnbach is considered capable of providing the disclosed function of not returning to an original location within the syringe body after retraction when the medical device is in the trachea or respiratory tract of the patient’s body).
Regarding claim 7, Birnbach further teaches the plunger comprises an original location within the syringe body, wherein the original location is the location of the plunger in the syringe body prior to retraction, wherein when the plunger is retracted within the syringe body and returns to its original position within the syringe body, the medical device is in the esophagus or gastrointestinal tract of the patient's body (Birnbach discloses the medical device of claim 1; therefore the plunger of the device taught by Birnbach is considered capable of providing the disclosed function of returning to an original location within the syringe body after retraction when the medical device is in the esophagus or gastrointestinal tract of the patient's body).
Regarding claim 9, Birnbach further teaches the medical device comprises a catheter (72; fig. 6).
Regarding claim 10, Birnbach further teaches the catheter is configured to be inserted into at least one orifice of the patient's body (72 has a distal end adapted to be inserted in the body; par. 0061).
Regarding claim 11, Birnbach further teaches the at least one orifice comprises a nose or a mouth (72 has a distal end adapted to be inserted in the body [par. 0061]. Because Birnbach discloses a medical position notification system as structurally claimed, the device taught by Birnbach is considered as being configured to be inserted into at least one orifice of the patient’s body, wherein the at least one orifice comprises a nose or a mouth).
Regarding claim 13, Birnbach further teaches the connector comprises an access port or Y-port (connector 74 comprises an access port; annotated fig. 6).

    PNG
    media_image1.png
    498
    593
    media_image1.png
    Greyscale

Annotated Figure 6 (from Figure 6 of Birnbach)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birnbach in view of Facundus et al. (US 8211128 B1), hereinafter Facundus.
Regarding claim 2, Birnbach fails to teach the negative pressure device comprises an inflatable bulb.
	However, Facundus teaches a bulb (44) that may be interchanged with a syringe (53) (figs. 1a-1b, col. 3:52-55). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the negative pressure device/syringe in Birnbach to be an inflatable bulb as taught by Facundus as both these inventions and the claimed invention are directed towards devices wherein a syringe is used to manipulate air pressure through a catheter insertable into the gastrointestinal tract and the references were well-known in the art prior to the effective filing date of the claimed invention. Facundus teaches in col. 3:52-55 and 8:58-59 that a syringe and a bulb are interchangeable for performing the function of forcing air through a device (and thus, likewise, creating a negative pressure within the syringe/bulb). It would therefore have been obvious to one of ordinary skill in the art to have substituted the syringe in Birnbach for a bulb as taught by Facundus as doing so is a simple substitution of one known element for another to yield a predictable result.
Regarding claim 3, Birnbach in view of Facundus discloses the device as structurally claimed in claim 2; therefore it is considered that when the bulb is deflated by an external force and re-inflates, the medical device is in the trachea or respiratory tract of the patient's body.
Regarding claim 4, Birnbach in view of Facundus discloses the device as structurally claimed in claim 2; therefore it is considered that when the bulb is deflated by an external force and does not re-inflate, the medical device is in the esophagus or gastrointestinal tract of the patient's body.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birnbach in view of Eerdmans (US 20040215128 A1).
	Birnbach fails to teach the negative pressure device is configured to be electrically connected to at least one sensor, wherein the at least one sensor measures information relating to the position of the medical device within the patient's body and sends signals containing the information relating to the position of the medical device within the patient's body to a processor via a wired or wireless electrical connection in real-time, further wherein a display device is coupled to the processor and displays information relating to the position of the medical device within the patient's body communicated by the at least one sensor.
	However, Eerdmans teaches a pressure sensor (38) electrically connected to a delivery device (38 is a part of delivery device 22; fig. 2, par. 0034), wherein the pressure sensor measures information relating to the position of the medical device within the patient’s body (38 detects pressure variations within a pressure sensitive chamber of delivery device 22 which indicates the location of the distal end of probe 26 relative to the lower esophageal sphincter (LES); pars. 0034, 0026) and sends signals containing the information relating to the position of the medical device within the patient's body to a processor via a wired or wireless electrical connection (par. 0034: “Handle 24 further incorporates appropriate electronics (not shown) to process the signals generated by pressure sensor 38”; given that the electronics in Eerdmans process signals from the pressure sensor, they are a processor) in real-time (par. 0034: “. . . display 32 may display relative pressure variations, e.g., using a number of LEDs that successively light up as the pressure increases”), further wherein a display device is coupled to the processor (par. 0034: “Handle 24 further incorporates appropriate electronics (not shown) to . . . drive display 32”) and displays information relating to the position of the medical device within the patient's body communicated by the at least one sensor (par. 0034: “. . . to identify the location of the LES, display 32 may display relative pressure variations . . .” Information relating to the location of the LES is related to the location of the distal end of probe 26 (par. 0027)).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the pressure sensor equipped with a display device and processing electronics as taught by Eerdmans into the negative pressure device as taught by Birnbach as both these inventions and the claimed invention are directed towards medical devices for inserting into the gastrointestinal tract comprising chambers subject to pressure variations and the references were well-known in the art prior to the effective filing date of the claimed invention. Eerdmans teaches that a pressure sensor equipped with a display device and processing electronics can be used to detect pressure changes within a pressure sensitive chamber indicative of the location of a medical device in a patient’s body (par. 0034). The syringe body taught by Birnbach is a pressure sensitive chamber given that a negative pressure is created within it when the plunger is retracted. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the pressure sensor and associated display device and processing electronics as taught by Eerdmans into the syringe body as taught by Birnbach as doing so would provide a user with information about the location of the medical device within the patient’s body, as taught by Eerdmans.
Response to Arguments
All arguments considered were filed 04/27/2022. 
Applicant’s arguments, see pg. 10, with respect to objections to the specification and claims have been fully considered and are persuasive.  The objections to the specification and claims have been withdrawn. 
Applicant’s arguments, see pg. 11 (lines 1-5), with respect to the 112(b) rejection of claims 1 and 7 have been fully considered and are persuasive. The 112(b) rejections of claims 1 and 7 have been withdrawn. 
Applicant’s arguments, see pgs. 11 (line 6)-12 (line 5), with respect to the rejection(s) of claim(s) 1, 5-7, 9-10, and 12-13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Birnbach.
Applicant’s arguments, see pg. 12 (lines 6-14), with respect to the rejection(s) of claim(s) 2-4, 8, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Birnbach as a primary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783